This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 CITY OF RIO RANCHO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,429

 5 SEAN HOGAN,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 John F. Davis, District Judge

 9 Gina R. Manfredi
10 Rio Rancho, NM

11 for Appellee

12 Kimberly A. Middlebrooks
13 Albuquerque, NM

14 for Appellant


15                                 MEMORANDUM OPINION

16 WECHSLER, Judge.
1   {1}   Summary dismissal was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary dismissal has

3 been filed and the time for doing so has expired.

4   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

5   {3}   IT IS SO ORDERED.


6                                         __________________________________
7                                         JAMES J. WECHSLER, Judge


8 WE CONCUR:


 9 _________________________________
10 JONATHAN B. SUTIN, Judge


11 _________________________________
12 J. MILES HANISEE, Judge




                                            2